Opinión concurrente del
Juez Asociado Señor Rigau
San Juan, Puerto Rico, a 17 de octubre de 1972
Concurro con el resultado. El caso es muy fronterizo. Compárense las determinaciones de hechos del tribunal de instancia en este caso y lo dicho por nosotros en Mariani v. Christy, 73 D.P.R. 782, 798-799 (1952) y en Landrón v. Junta, 87 D.P.R. 94, 102 (1963). Por eso me reservo la opción de expresarme sobre esta situación en una oportunidad futura.
Creo que desde el punto de vista social en una situación como ésta, que envuelve la responsabilidad civil de los dueños y operadores de camiones, cabe preguntar si ese riesgo tan considerable y diario en que esos camiones ponen a la pobla-ción debe estar o no cubierto obligatoriamente, ya sea por exigencia de la ley o de la Comisión de Servicio Público, mediante una póliza económicamente adecuada.
En ausencia de una protección como esa, al elaborar nuestra jurisprudencia sobre este asunto tendremos que considerar esos factores que he mencionado y colocar la res-ponsibilidad donde debe recaer. Probablemente dicha respon-sabilidad debe situarse primariamente en los dueños y opera-dores de los camiones y en su defecto en la industria de la construcción que es la que directa o indirectamente pone diariamente esa flota de camiones en movimiento por nuestras calles y carreteras. Comprendo que dicho riesgo es uno inevitable para que la industria de la construcción pueda funcionar —por lo menos dentro de la presente tecnología — pero el mismo es minimizable conduciendo los camiones con sumo cuidado. De todas maneras, dicho riesgo no debe continuar descubierto.